700 S.E.2d 922 (2010)
Audrey Anne MIDKIFF
v.
John Michael COMPTON.
No. 289P10.
Supreme Court of North Carolina.
August 26, 2010.
Christopher L. Beacham, Beaufort, for Audrey Anne Midkiff.
Dwight Rodgers, Cary, for John Michael Compton.
Prior report: ___ N.C.App. ___, 693 S.E.2d 172.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th of July 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."